09-0451-cv
     Gilbert v. LaSalle Bank Corp.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16 th day of September, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                BARRINGTON D. PARKER,
 9                PETER W. HALL,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       Mae Ann Gilbert, Individually and as
14       Executrix of the Estate of Richard P.
15       Kelly,
16                Platinff-Appellant,
17
18                    -v.-                                               09-0451-cv
19
20       LaSalle Bank Corporation et al.,
21                Defendants-Appellees.
22
23       - - - - - - - - - - - - - - - - - - - -X
24
25       APPEARING FOR APPELLANT:               Mae Ann Gilbert, pro se, Forest
26                                              Hills, NY.
27


                                                  1
 1   APPEARING FOR APPELLEES:   Lyle Stewart Zuckerman, Vedder
 2                              Price P.C., New York, NY, for
 3                              Defendant-Appellee LaSalle Bank
 4                              Corporation.
 5
 6                              Patrick W. Begos, Begos Horgan &
 7                              Brown, Westport, CT, for
 8                              Defendant-Appellee Unum
 9                              Provident Life Insurance
10                              Company.
11
12        Appeal from a judgment of the United States District
13   Court for the Southern District of New York (Kaplan, J.).

14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
15   AND DECREED that the judgment of the district court be
16   AFFIRMED.

17        Plaintiff, Mae Ann Gilbert, pro se, appeals from a
18   judgment of the United States District Court for the
19   Southern District of New York (Kaplan, J.). Gilbert
20   asserted claims under the Employee Retirement Income
21   Security Act of 1974 against Unum Provident Life Insurance
22   Company, LaSalle Bank Corporation, and various employees of
23   each. Her claims against Unum were dismissed pursuant to
24   Federal Rule of Civil Procedure 12(b)(6), and her claims
25   against LaSalle on summary judgment. We assume the parties’
26   familiarity with the underlying facts, the case’s procedural
27   history, and the issues presented for review.

28         “We review de novo a district court’s dismissal of a
29   complaint pursuant to Rule 12(b)(6), construing the
30   complaint liberally, accepting all factual allegations in
31   the complaint as true, and drawing all reasonable inferences
32   in the plaintiff’s favor.” Chambers v. Time Warner, Inc.,
33   282 F.3d 147, 152 (2d Cir. 2002). We review orders granting
34   summary judgment de novo as well, examining whether “the
35   moving party show[ed] that there are no genuine issues of
36   material fact and that the moving party is entitled to
37   judgment as a matter of law.” Miller v. Wolpoff & Abramson,
38   L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).




                                  2
 1        After de novo review, we conclude for substantially the
 2   same reasons as the district court (which adopted the
 3   Magistrate Judge’s Report & Recommendation) that Gilbert did
 4   not demonstrate that Unum failed to fulfill its fiduciary
 5   duty. The duty to notify Richard Kelly of his life
 6   insurance conversion rights did not fall on Unum. We
 7   further conclude, for substantially the same reasons as the
 8   district court (which adopted the Magistrate Judge’s Report
 9   & Recommendation), that LaSalle fulfilled its obligation
10   under the summary plan description to notify Kelly of his
11   conversion rights. See Howard v. Gleason Corp., 901 F.2d
12   1154, 1159-61 (2d Cir. 1990) (holding that a correct
13   statement of the beneficiary’s rights, consistent with the
14   summary plan description, satisfied the fiduciary’s
15   disclosure obligations).

16        Finding no merit in Gilbert’s remaining arguments, we
17   hereby AFFIRM the district court’s judgment.

18
19
20                              FOR THE COURT:
21                              CATHERINE O’HAGAN WOLFE, CLERK
22                              By:
23
24
25                              ___________________________




                                  3